DETAILED ACTION
This Office Action is in response to the communication filed on 12/8/20. 
The objections to claims 1, 6-8, and 12-15 have been withdrawn in view of amendments or cancelations of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Ross Dannenberg (Reg. No. 49,024) on 1/4/21.
The application has been amended as follows:
1. (Currently Amended) A method for connecting to a virtual desktop, comprising:
user request is received from a client device and comprises an enterprise user identifier (ID);
generating, based on authentication of the enterprise user ID, a shadow user account ID corresponding to the enterprise user ID;
synchronizing a private key between the first broker machine and a second broker machine that is different from the first broker machine;
generating, at the first broker machine and based on the private key synchronized, a signed token comprising the enterprise user ID and the shadow user account ID;
providing the signed token from the first broker machine to the VDA;
providing, by the first broker machine, connection data for the VDA to the client device identifies the VDA and the shadow user account ID;
receiving, at the VDA and from the client device, a logon request comprising the connection data;
determining, by the VDA, the signed token corresponding to the connection data;
the second broker machine; and
reconnecting the client device to an existing session using the shadow user account ID in response to successful authentication of the signed token by the second broker machine, the existing session being hosted by the VDA and corresponding to the connection data.
4. (Canceled).
6. (Currently Amended) The method of claim 1, further comprising:
automatically creating a local user account on the VDA
21. (Currently Amended) The method of claim 6, wherein automatically creating the local user account further comprises creating the local user account with a same account name as the enterprise user ID.
22. (Currently Amended) A method comprising:
receiving, at a virtual delivery agent (VDA) and from a first broker machine signed token generated by the first broker machine based on a private key synchronized between the first broker machine and a second broker machine, the second broker machine being different from the first broker machine, the signed token comprising an enterprise user identifier (ID) and information that identifies a virtual desktop session, wherein the signed token is based on a user request to connect to the VDA, the user request being authenticated at the first broker machine based on the enterprise user ID;
creating, by the VDA, a local user account based on the enterprise user ID;
receiving, at the VDA and from a client device, a logon request comprising data from a file for identifying the signed token, the file being provided by the first broker machine to the client device;
determining, by the VDA, the signed token corresponding to the logon request;
authenticating the signed token, by the VDA and responsive to receiving the logon request, by sending the signed token to the second broker machine; and
in response to the virtual desktop session being identified, connecting, by the VDA and based on the second broker machine successfully authenticating the signed token, the client device to the user account, the virtual desktop session being hosted by the VDA and corresponds to the data from the file.
23. (Currently Amended) The method of claim 22, wherein receiving the logon request comprises receiving data from a configuration file from the client device, and wherein the data from the configuration file identifies the signed token.
24-25. (Canceled).
28. (Currently Amended) The method of claim [[25]]22,further comprises:
sending a first authentication request to the first broker machine;
responsive to determining that the first broker machine is unresponsive to the first authentication request, sending a second authentication request to the second broker machine that is different from the first broker machine.
29. (Currently Amended) A virtual delivery agent (VDA) system, comprising:
a hardware processor, and
a memory storing computer readable instructions which, when executed by the hardware processor, configure the VDA system to perform:
receiving, from a first broker machine signed token  generated by the first broker machine based on a private key synchronized between the first broker machine and a second broker machine, the second broker machine being different from the first broker machine, the signed token comprising an enterprise user identifier (ID) and information that identifies a virtual desktop session, wherein the signed token is based on a user request to connect to the VDA system, the user request being authenticated at the first broker machine based on the enterprise user ID;
creating a local user account based on the enterprise user ID;
receiving, from a client device, a logon request comprising data from a file  for identifying the signed token, the file being provided by the first broker machine to the client device;
determining, the signed token corresponding to the logon request;
authenticating, the signed token responsive to receiving the logon request, by sending the signed token to the second broker machine; and
in response to the virtual desktop session being identified, connecting, based on the second broker machine successfully authenticating the signed token, the client device to the user account, the virtual desktop session being hosted by the VDA system and corresponds to the data from the file.
 a configuration file from the client device, and wherein the data from the configuration file identifies the signed token.
31-32. (Canceled).
35. (Currently Amended) The VDA system of claim [[32]]29,further comprises:
sending a first authentication request to the first broker machine;
responsive to determining that the first broker machine is unresponsive to the first authentication request, sending a second authentication request to the second broker machine that is different from the first broker machine.
Allowable Subject Matter
Claims 1-2, 6-7, 21-23, 26-30, and 33-35 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "synchronizing a private key between the first broker machine and a second broker machine that is different from the first broker machine; generating, at the first broker machine and based on the private 
Regarding independent claim 22: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 22: "receiving, at a virtual delivery agent (VDA) and from a first broker machine, a signed token generated by the first broker machine based on a private key synchronized between the first broker machine and a second broker machine, the second broker machine being different from the first broker machine, the signed token comprising an enterprise user identifier (ID) and information that identifies a virtual desktop session…receiving, at the VDA and from a client device, a logon request comprising data from a file for identifying the signed token, the file being provided by the first broker machine to the client 
Regarding independent claim 29: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 29: "receiving, from a first broker machine, a signed token generated by the first broker machine based on a private key synchronized between the first broker machine and a second broker machine, the second broker machine being different from the first broker machine, the signed token comprising an enterprise user identifier (ID) and information that identifies a virtual desktop session…receiving, from a client device, a logon request comprising data from a file for identifying the signed token, the file being provided by the first broker machine to the client device…in response to the virtual desktop session being identified, connecting, based on the second broker machine successfully authenticating the signed token, the client device to the virtual desktop session using the local user account, the virtual desktop session 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Examiner, Art Unit 2436